CURRENT COLLECTOR, PREPARATION METHOD THEREOF, AND LITHIUM-ION BATTERY CONTAINING SAME
DETAILED ACTION

Response to Amendment
This Action is in response to communication filed on January 27, 2022. Applicant's amendments and arguments have been entered.
Any rejections and/or objections made in the previous Office Action are hereby withdrawn in view of Applicant's amendments or/and arguments.

Status of Claims
Claims 2 and 11 have been canceled. Claims 1, 3-10 and 12-15 are pending and are being examined on the merits in this Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 1, the “current collector” is changed to “a current collector”.

Allowable Subject Matter
Claims 1, 3-10 and 12-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In rejecting the claims, Zheng et al. (CN 102995395 A) was relied on as prior art(s) for teaching a method for preparing a current collector, wherein the method comprises chemically modifying the surface of a textile through a silanization step with a coupling agent. Zheng teaches the coupling agent is 7-octenyltrichlorosilane, but does not teach the coupling agent is [Symbol font/0x67]-methacryloxypropyltrimethoxysilane as claimed in the instant invention.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727